Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.

	Claim Status:
	Claims 48-50 are new.
	Claims 1-17, 33 and 45-50 are pending.
	Claims 18-32 and 33-44 have been cancelled.
	Claims 2-7, 13-15, 17, 33 and 45-47 have been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn rejections
Applicant's amendments and arguments filed 2/19/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1, 4, 6, 8-12, 16 and 47 were rejected under 35 U.S.C. 103(a) as being unpatentable over Rahmani et al. (J Drug Target. 2015;23(7-8):750-758) and Mallery et al. (Cancer Prev Res 2017 Jan;10(1):76-78; published online 10/18/2016) and Holpuch et al. (Pharm Res. 2010;27:1224-1236) and Goldberg et al. (US 20140234212) and Lizio et al. (US 20090280183). Applicant’s arguments and amendments are persuasive and the rejection is withdrawn. The search has been expanded to cover the other non-elected species. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Damian Kotsis on 3/15/21.

The application has been amended as follows: 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments are persuasive. The closest prior art of Rahmani et al. (J Drug Target 2015) does not teach or suggest, alone or in combination, the instantly claimed nanoparticle composition comprising a Janus particles with first and second compartments comprising first and second chemopreventive agents. There does not appear to be any direction by Rahmani et al. to select the claimed chemopreventive agents and have a reasonable expectation of success in controlled release in vivo. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Groups and species, as set forth in the Office action mailed on 4/28/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/28/20 is withdrawn.  Claims 2-7, 13-15, 17, 33 and 45-47, directed to species and method claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

	Claims 1-17, 33 and 45-50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613